Citation Nr: 1820575	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-20 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling from February 25, 2009 to June 16, 2010, 40 percent from June 16, 2010 to February 17, 2012, and 60 percent thereafter.

2. Entitlement to an effective date earlier than February 17, 2012 for the grant of an increased (60 percent) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran sought an increased rating for bilateral hearing loss in February 2009. In a July 2009 rating decision, the RO increased his rating from 10 percent to 30 percent disabling effective April 9, 2009. Within one year of the July 2009 rating decision, in an October 2009 rating decision, the RO granted a 30 percent rating for bilateral hearing loss effective February 25, 2009, the date the Veteran's claim for an increased rating was received by VA. Although the Veteran did not submit a notice of disagreement (NOD) within one year of the October 2009 rating decision, he did submit written statements from himself and two friends regarding the severity of his hearing loss, which were received by VA in August 2010. He also sought an increased rating for his bilateral hearing loss. See June 2010 Claim. Thus, as new and material evidence was associated with the claims file within one year of the October 2009 rating decision, it did not become final. See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010). In an August 2010 rating decision, the RO increased his rating from 30 percent to 40 percent, effective June 16, 2010. Finally, the RO increased his rating to 60 percent in a June 2012 rating decision, effective February 17, 2012.  Thes decisions created staged ratings, as indicated on the title page.  In addition, although the rating was increased, the Veteran has not expressed satisfaction with these increased ratings.  Consequently, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In October 2016, the Board remanded the Veteran's appeal for additional development, and it is now returned to the Board for further appellate consideration. For the reasons explained below, the Board finds that there has been substantial compliance with its prior remand. See Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1. From February 25, 2009 to June 16, 2010, the Veteran had level VII hearing in the right ear and level VI hearing in the left ear

2. From June 16, 2010 to February 17, 2012, the Veteran had level VII hearing in the right ear and level VII hearing in the left ear.

3. Since February 17, 2012, the Veteran has had Level IX hearing loss in the right ear and Level IX hearing loss in the left ear.

4. Prior to February 17, 2012, it was not factually ascertainable that the Veteran's bilateral hearing loss warranted a disability rating in excess of 40 percent.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent disabling from February 25, 2009 to June 16, 2010, 40 percent from June 16, 2010 to February 17, 2012, and 60 percent thereafter have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for entitlement to an effective date prior to February 17, 2012 for the grant of an increased rating (60 percent) for bilateral hearing loss are not met. 38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5108, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.302, 20.1103 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, a March 2009 letter provided notice of the information and evidence needed to substantiate an increased rating claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Additional VCAA notice letters, substantially similar to the March 2009 letter, were provided to the Veteran in September 2009 and July 2010. The duty to notify is therefore satisfied. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim. The Veteran was provided with VA examinations in April 2009, August 2010, and February 2012. The Veteran was also afforded an audiological examination in February 2011, in which an audiogram was not previously associated with the claims file. The Board remanded the claim to the AOJ in October 2016, in part so that this February 2011 audiogram could be added to the claims file and evaluated by a VA examiner who could opine on its results. That remand instruction was complied with, and the February 2011 audiogram and an accompanying opinion are now of record.

Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. 

Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Consideration must be given to increased ratings under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The Veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in frequencies 1000, 2000, 3000, and 4000 Hertz (Hz). 38 C.F.R. § 4.85, DC 6100. An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC). Id. To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters. Id. Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear. Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran. 38 C.F.R. § 4.86. This applies to two patterns. In both patterns each ear will be evaluated separately. Id. The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more. 38C.F.R. § 4.86(a). The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz. Id. If the second pattern exists, the Roman numeral will be elevated to the next higher numeral. Id. As the evidence described below shows, neither of the patterns are present in this case. In describing the evidence, the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.

In the present case, the Veteran contends that he should receive a 60 percent rating for hearing loss prior to February 17, 2012. His specific contention is that he should receive an effective date earlier than February 17, 2012 for his 60 percent rating because a February 2011 audiological examination showed similar levels of hearing loss warranting an effective date of at least February 2011.

An April 2009 VA audiological examination reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
90
90
LEFT
65
65
65
85
85

Puretone averages were 81 decibels for the right ear, and 75 decibels for the left ear. Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.

Using Table VIA, the April 2009 VA examination revealed level VII hearing in the right ear and level VI hearing in the left ear. Combining level VII hearing for the right ear and level VI hearing for the left ear according to Table VII yields a rating of 30 percent.

A June 2010 VA audiological examination reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
75
85
85
LEFT
70
70
85
90
90

Puretone averages were 81.3 decibels for the right ear, and 83.8 decibels for the left ear. Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 78 percent in the left ear.

Using Table VIA, the June 2010 VA examination revealed level VII hearing in the right ear and level VII hearing in the left ear. Combining level VII hearing for the right ear and level VII hearing for the left ear according to Table VII yields a rating of 40 percent.

A February 2011 VA audiological examination reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
85
90
LEFT
65
70
80
85
90

Puretone averages were 82.5 decibels for the right ear, and 81.25 decibels for the left ear. Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 64 percent in the left ear.

Speech audiometry was based on the NU-6 speech recognition test, not the Maryland CNC, and therefore is not valid for rating purposes.

Using Table VI, the February 2011 VA examination revealed level VIII hearing in the right ear and level VII hearing in the left ear. Combining level VIII hearing for the right ear and level VII hearing for the left ear according to Table VII yields a rating of 40 percent.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of VIII, and the left ear hearing loss, at its worst, is assigned a numeric designation of VII. These test scores do not show that the Veteran met the criteria for a rating for his bilateral hearing loss in excess of 40 percent. 

A February 2012 VA audiological examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
85
100
LEFT
50
65
65
85
85

Puretone averages were 80 decibels for the right ear, and 71.25 decibels for the left ear. Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 40 percent in the left ear.

Using Table VI, the February 2012 VA examination revealed level IX hearing in the right ear and level IX hearing in the left ear. Combining level IX hearing for the right ear and level IX hearing for the left ear according to Table VII yields a rating of 60 percent.

In November 2016, a VA examiner compared the February 2011 and February 2012 audiometric examinations, stating, "While the two audiograms in question are quite similar, one cannot for certain say they are consistent, as the 2/15/11 audiogram was completed with testing procedures which are not adequate for rating purposes." The February 2011 examination, the examiner noted, did not utilize the required Maryland CNC-50 words list and did not perform a performance intensity function as required for rating purposes. 

Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet.App. 428 (2011). However, in this case, such an opinion falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the applicable regulation requires particular audiometric and speech recognition scores and a mechanical application of the Rating Schedule to these scores, in order to warrant higher ratings.  38 C.F.R. § 3.385.

Based upon the results from the Veteran's VA audiological examinations (April 2009, June 2010, and February 2012), the Board finds that the criteria for a rating in excess of 30 percent prior to February 25, 2009, 40 percent prior to February 17, 2012, and 60 percent prior to February 17, 2012 for bilateral hearing loss have not been met. 38 C.F.R. §§ 4.85, 4.86 (2017). As the preponderance of the evidence is against the claim for increase, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claims for extraschedular consideration. 38 C.F.R. § 3.321(b)(1) (2017). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required. Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule. With regard to functional impairment, including the Veteran's reports of difficulty hearing conversational speech, his speech discrimination abilities have been specifically measured by a VA audiological examination and this functional impairment has thus been taken into account as part of the currently assigned rating. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  For example, the February 2012 VA examiner indicated that the Veteran stated that his hearing loss made it very difficult to hear and understand in most listening situations.  Moreover, the rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss. Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  See Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Accordingly, the Veteran's complaints of hearing difficulty are contemplated by the criteria, and remand for extraschedular consideration is not in order. 38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). With regard to the award of an increased rating, it shall be the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from that date. 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017). The increase in disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date. Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010). 

"[T]he effective date for an increased rating, as well as for an initial rating or for
staged ratings, is predicated on when the increase in the level of hearing loss can be
ascertained."  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Moreover, the Court noted that the "effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."  Here, the Veteran contends that the February 2011 audiometric examination, which was not conducted using the Maryland CNC word list and therefore invalid for rating purposes, still nevertheless shows an increase in disability warranting an earlier effective date of the 60 percent rating.

The Board notes that the criteria for the 60 percent rating were first met at the February 2012 VA examination. That was the first time it was factually ascertainable that the 60 percent criteria were met. There is no earlier evidence of record which supports a finding that a 60 percent rating was warranted for bilateral hearing loss, as indicated by each of the Veteran's valid audiometric examinations of record during the period of appeal. Even if the earlier, February 2011 audiometric examination showed evidence of an increase in disability, the Veteran would still not have met the criteria for an increase in excess of his then-rated 40 percent. Moreover, in November 2016, a VA examiner compared the February 2011 and February 2012 audiometric examinations, and opined, "While the two audiograms in question are quite similar, one cannot for certain say they are consistent, as the [February 2011] audiogram was completed with testing procedures which are not adequate for rating purposes." The February 2011 examination, the examiner noted, did not utilize the required Maryland CNC-50 words list and did not perform a performance intensity function as required for rating purposes. 

Therefore, the selection of February 17, 2012 as the effective date for the rating is most favorable to the Veteran, since the February 2011 examination results cannot be said to be consistent with the latter results. See Swain v. McDonald, 27 Vet. App. at 224 (finding that an earlier effective date for an increased rating was warranted where the evidence showed that the results of private hearing tests from 2009 and 2010 with no Maryland CNC test results were determined by a medical examiner to be consistent with the June 2013 Maryland CNC tests).

The Veteran does not assert, nor does the evidence show, that there is a pending formal or informal claim for an increased rating for bilateral hearing loss prior to February 25, 2009. The evidence does not show that bilateral hearing loss increased in severity such that an increased rating was warranted in the year prior to the February 2009 claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the assignment of a 60 percent disability rating for bilateral hearing loss.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling from February 25, 2009 to June 16, 2010, 40 percent from June 16, 2010 to February 17, 2012, and 60 percent thereafter, is denied.

Entitlement to an effective date earlier than February 17, 2012, for the assignment of a 60 percent rating for bilateral hearing loss is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


